

116 SRES 660 ATS: Honoring and commemorating the life and legacy of Representative John Lewis.
U.S. Senate
2020-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 660IN THE SENATE OF THE UNITED STATESJuly 28, 2020Mr. Perdue (for himself, Mrs. Loeffler, Mr. McConnell, Mr. Schumer, Mr. Alexander, Ms. Baldwin, Mr. Barrasso, Mr. Bennet, Mrs. Blackburn, Mr. Blumenthal, Mr. Blunt, Mr. Booker, Mr. Boozman, Mr. Braun, Mr. Brown, Mr. Burr, Ms. Cantwell, Mrs. Capito, Mr. Cardin, Mr. Carper, Mr. Casey, Mr. Cassidy, Ms. Collins, Mr. Coons, Mr. Cornyn, Ms. Cortez Masto, Mr. Cotton, Mr. Cramer, Mr. Crapo, Mr. Cruz, Mr. Daines, Ms. Duckworth, Mr. Durbin, Mr. Enzi, Ms. Ernst, Mrs. Feinstein, Mrs. Fischer, Mr. Gardner, Mrs. Gillibrand, Mr. Graham, Mr. Grassley, Ms. Harris, Ms. Hassan, Mr. Hawley, Mr. Heinrich, Ms. Hirono, Mr. Hoeven, Mrs. Hyde-Smith, Mr. Inhofe, Mr. Johnson, Mr. Jones, Mr. Kaine, Mr. Kennedy, Mr. King, Ms. Klobuchar, Mr. Lankford, Mr. Leahy, Mr. Lee, Mr. Manchin, Mr. Markey, Ms. McSally, Mr. Menendez, Mr. Merkley, Mr. Moran, Ms. Murkowski, Mr. Murphy, Mrs. Murray, Mr. Paul, Mr. Peters, Mr. Portman, Mr. Reed, Mr. Risch, Mr. Roberts, Mr. Romney, Ms. Rosen, Mr. Rounds, Mr. Rubio, Mr. Sanders, Mr. Sasse, Mr. Schatz, Mr. Scott of Florida, Mr. Scott of South Carolina, Mrs. Shaheen, Mr. Shelby, Ms. Sinema, Ms. Smith, Ms. Stabenow, Mr. Sullivan, Mr. Tester, Mr. Thune, Mr. Tillis, Mr. Toomey, Mr. Udall, Mr. Van Hollen, Mr. Warner, Ms. Warren, Mr. Whitehouse, Mr. Wicker, Mr. Wyden, and Mr. Young) submitted the following resolution; which was considered and agreed toRESOLUTIONHonoring and commemorating the life and legacy of Representative John Lewis.Whereas the Senate mourns the loss of John Lewis, a titan in the struggle for civil rights and equality for all races, and commemorates his life and accomplishments;Whereas John Lewis was born during the era of Jim Crow in a segregated community in which racism and discrimination ran rampant;Whereas John Lewis's moral clarity and unwavering commitment to nonviolence made his first passions preaching and ministry;Whereas John Lewis fought his first battle against segregation when he was just a teenager, authoring a petition for equal access to his local public library, where African Americans had paid for the construction of the facilities but were banned from checking out books;Whereas, before his 21st birthday, John Lewis established his commitment to good trouble by organizing sit-ins at segregated restaurants and theaters;Whereas John Lewis helped found the Student Nonviolent Coordinating Committee, which advocated for civil disobedience and nonviolent resistance against segregation across the United States, bringing him to the forefront of the struggle of the United States for civil rights;Whereas John Lewis participated in the 1961 Freedom Rides, which were a series of trips that tested a new desegregation order of interstate transportation facilities and resulted in multiple beatings and the firebombing of the bus that John Lewis was supposed to be riding;Whereas, at 23 years of age, John Lewis served as the youngest member of the Big Six, which planned the 1963 March on Washington, and worked alongside Martin Luther King, Jr., James Farmer, A. Philip Randolph, Roy Wilkins, and Whitney Young to advocate for racial equality and justice for all;Whereas John Lewis courageously led protestors across the Edmund Pettus Bridge in Selma, Alabama, bravely bearing violence from the police to embody the struggle of the United States to live up to its founding ideals of equal justice under the law;Whereas the bravery of John Lewis during Bloody Sunday led Congress to pass, and President Lyndon B. Johnson to sign into law, the Voting Rights Act of 1965 (52 U.S.C. 10301 et seq.), ensuring that African Americans have the right to fully participate in the democratic process in the United States;Whereas John Lewis faithfully served the city of Atlanta between 1977 and 1981, embodying his election night promise to bring a sense of ethics and moral courage to the Atlanta City Council;Whereas John Lewis faithfully served the 5th congressional district of Georgia in the House of Representatives between 1987 and 2020, serving as the conscience of the Congress by continuing his pursuit of justice and truth in the capital of the United States; andWhereas the Senate commends John Lewis for his life and for embodying the spirit of love and dignity through his unceasing advocacy for reconciliation, justice, and the equality of all mankind: Now, therefore, be itThat—(1)the Senate—(A)has heard with profound sorrow and deep regret the announcement of the death of the Honorable John Lewis, a late Member of the House of Representatives; and(B)respectfully requests that the Secretary of the Senate—(i)communicate this resolution to the House of Representatives; and(ii)transmit an enrolled copy of this resolution to the family of John Lewis; and(2)when the Senate adjourns today, it stand adjourned as a further mark of respect to the memory of the Honorable John Lewis.